Citation Nr: 1139028	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits, calculated in the amount of $3,102.86.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the Committee denied the Veteran's request for a waiver of recovery of an overpayment of non-service connected pension benefits in the calculated amount of $3,102.86.


FINDING OF FACT

Recovery of overpayment of pension benefits in an amount calculated as $3,102.86 would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an overpayment of VA pension in the amount of $3,102.86 are not met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  See also Lueras v. Principi, 18 Vet. App. 435 (2004).  Therefore, the VCAA and its implementing regulations are not for application in this matter.  

The record reflects that the Veteran was afforded nonservice-connected pension benefits beginning in September 1995.  According to the Veteran's written statements and hearing testimony, he was incarcerated in December 2005 and his pension benefits were lawfully ceased.  See 38 C.F.R. § 3.666.  However, the Veteran received an overpayment of pension benefits during his incarceration totaling $3,102.86.

An April 2008 COWC decision denied the Veteran's request for a waiver.  It found that (1) the overpayment was created due to the Veteran's failure to notify VA of his incarceration; (2) the Veteran was notified in April 2006 of the debt created in December 2005, the right to waiver, and the 180 day time limit for filing an application for waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b); and (3) the Veteran submitted an untimely waiver request in March 2008. 

The Veteran contends that he was not properly notified of 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b), which state that an application for waiver of an overpayment of benefits must be made within 180 days from the date of notification of an indebtedness.  He asserts that he never received notification of his indebtedness because he was incarcerated and he did not receive his mail.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor-where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults-weighing fault of the debtor against Department of Veterans Affairs (VA) fault.

(3) Undue hardship-whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment-failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment-reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

See 38 C.F.R. § 1.965(a)(2010).

Initially, the Board must consider whether there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c) (West 2002).  

In a March 2008 claim requesting a waiver of the debt incurred, the Veteran reported he was incarcerated in December 2005.  It was his understanding that it was the responsibility of the correctional facility to notify VA of his incarceration.  He informed the correctional facility that he was receiving a monthly VA pension check, but he asserted that there was "no way" he could make a phone call himself to notify VA of his incarceration.

During the July 2011 hearing, the Veteran testified that he did not appoint a power of attorney while he was incarcerated.  He stated that he did not notify the VA or the Post Office of his incarceration, and as a result, he did not receive mail during his incarceration.

There is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  Further, there is no indication the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b) (2010).  

The Board must next address the equitable considerations in this case.  Regarding the first element of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor, the Board notes that the Veteran bears a large degree of fault in the creation of debt because he failed to notify VA of his incarceration.  Although the Veteran testified that he believed it was the correctional facility's duty to notify the VA that the Veteran was incarcerated, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  The Veteran, as a person dealing with the government, was charged with knowledge of federal statutes and lawfully promulgated agency regulations regardless of actual knowledge or innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Therefore, the overpayment was the Veteran's fault, as he received benefits to which he knew or reasonably should have known he was not entitled.

The balance of fault is but one of the factors for consideration in determining entitlement to waiver.  With regard to the third element under 38 C.F.R. § 1.965(a), undue hardship, the Board recognizes that the Veteran has no income other than his VA pension, and that he reported no assets on his financial status report in March 2008.  However, he also reported that he had no monthly expenses, including rent, food, utilities and heat, other living expenses, and monthly payments on installment contracts and other debts.  He indicated that he could pay $50 on a monthly basis toward his debt.  

The Board also recognizes that the Huntington Regional Office (RO) determined the Veteran was not competent to handle disbursement of funds in February 2011, after the Veteran's VA Supportive Housing Case Manager and a VA psychiatrist requested appointment of a fiduciary.  The Veteran's case manager suspected that he was unable to pay his rent and household bills after moving into an apartment in May 2010 because he was using his pension for drugs or gambling.  With the appointment of a fiduciary, management of the Veteran's monthly income will allow for payment of his debt as outlined in the financial status report submitted in March 2008.  For these reasons, the Board finds an absence of hardship if repayment were required.

With regard to the fourth element under 38 C.F.R. § 1.965(a), whether repayment of the debt would nullify the objective for which the VA benefits were intended, collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended.  Concerning the purpose of paying benefits, 38 C.F.R. § 4.1 (2010) indicates that the Rating Schedule is intended "to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Additionally, a purpose of the VA compensation system is to make up for impairment of a Veteran's earning capacity resulting from disabilities incurred in military service.  The recovery of the indebtedness would not defeat the purpose of the VA compensation program because the Veteran would only be repaying an amount that he was previously overpaid.  

With regard to the fifth element, unjust enrichment, the Board notes that certainly waiver of repayment of the debt would leave the Veteran unjustly enriched to some extent, as he received payments for which he was not entitled by law due to his incarceration.  

With regard to the sixth and final element, changing position to one's detriment, the Board does not find evidence of detrimental reliance in the record.  There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.

Based on the evidence of record, the Board has determined that it would not be against the principles of equity and good conscience to require the Veteran to repay the overpayment of pension benefits in the amount of $3,102.86.  Specifically, in balancing the equities, the Veteran would be unjustly enriched if the waiver were to be granted, and denial of the waiver will not result in undue hardship to him.  The end result is not unduly favorable or adverse to either the Veteran or the government, and the evidence is not so unevenly balanced as to create doubt as to any material issue.  Accordingly, the Board finds that the Veteran's request for waiver of recovery of overpayment of his VA pension benefits must be denied.


ORDER

Waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $3,102.86 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


